               Case 2:20-cv-00069-JCC Document 38 Filed 03/29/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MJD INDUSTRIES, LLC, d/b/a ARES TOOL, a CASE NO. C20-0069-JCC
      Washington limited liability company,
10
                                              MINUTE ORDER
11                          Plaintiff,
            v.
12
      KYTSA ENTERPRISE, CO. LTD. d/b/a
13    OZARK, a Taiwanese company,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
19   35). Plaintiff moves the Court to reconsider its previous order dismissing Plaintiff’s claims. (Dkt.
20   No. 33.) Under the Local Civil Rules, “[m]otions for reconsideration are disfavored.” W.D.
21   Wash. Local Civ. R. 7(h)(1). “The court will ordinarily deny such motions in the absence of a
22   showing of manifest error in the prior ruling or a showing of new facts or legal authority which
23   could not have been brought to its attention earlier with reasonable diligence.” Id. Plaintiff has
24   not met this standard. The motion for reconsideration (Dkt. No. 35) is therefore DENIED.
25   //
26   //

     MINUTE ORDER
     C20-0069-JCC
     PAGE - 1
            Case 2:20-cv-00069-JCC Document 38 Filed 03/29/21 Page 2 of 2




 1        DATED this 29th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0069-JCC
     PAGE - 2
